Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 8, 2015

                                     No. 04-15-00212-CV

                        IN THE INTEREST OF R.K.H., A CHILD,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-01466
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
    This is an accelerated appeal of an order terminating appellant’s parental rights. We
ORDER court reporter Victoria Gonzalez to file the reporter’s record on or before May 18, 2015.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court